         Case 2:19-cv-01422-MSG Document 30 Filed 05/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                :
 ELIAS GONZALEZ, ET AL.,                        :            CIVIL ACTION
                                                :
                Plaintiff,                      :
                                                :
                       v.                       :            No. 19-1422
                                                :
 SEASHORE FRUIT & PRODUCE,                      :
 ET AL.                                         :
                                                :
                Defendants.                     :
                                                :

                                            ORDER

       AND NOW, this 21st day of May, 2020, upon consideration of Plaintiffs’ Motion for Leave

to Amend the Complaint (Doc. No. 20), Defendants’ Response (Doc. No. 24), and Plaintiffs’ Reply

(Doc. No. 25), it is hereby ORDERED that the Motion is GRANTED. The Clerk of Court is

directed to file Plaintiffs’ Amended Complaint, attached as Exhibit J to Plaintiffs’ Motion (Doc.

No. 20-13), on the docket in this case. Defendants shall file an answer to the Amended Complaint

within fourteen (14) days from the date of this Order.



                                            BY THE COURT:



                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.
